Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/283,873 filed on 12/15/2020. The application claims foreign priority of JP2018-161663, filed on 08/30/2018.
	
	
Restriction/Election
Applicant’s election of Species A (Claims 1 – 5 and 11 – 16) and Species A-I (Claim 12 – 16) in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (claims 6 – 10) and Species A-II (Claim 11), there being no allowable generic or linking claim.
Claims 1 – 5 and 12 – 16 are under examination.

Claims Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, “element Y” is indefinite. “element Y” in claim 1 is yttrium (based on the disclosure in [0027] of the instant invention) which is , claim 3 defines “element Y” as a placeholder for yttrium as well as zirconium (Zr) and/or hafnium (Hf), which contrary to its ordinary meaning without clearly redefining the claim term and therefore, is indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


 Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 discloses that “element Y”, which is yttrium, is present in a certain range. However, in claim 3, “element Y”, that is yttrium, is replaced by 50 atomic% or less of Zr and/ Hf, which is a broader limitation/composition, that the current scope of claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiuchi (WO2018/123988, using espacenet translation)

Regarding claims 1 – 5, Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
            
*Both the example of Nishiuchi and the claimed invention are converted to atomic% for comparison
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


12 (interpreted as ThMn-12  being the main phase) [0075]. Given the composition anticipates the claimed range and that the wt% amount of the bcc – FE phase is 1.9 wt% with the remainder being ThMn12- compounds [0075], a person of ordinary skilled in the art would expect the 1.9 wt% bcc – Fe phase to meet the volume% range as claimed.
Further, given that Nishiuchi anticipates the claimed composition and does not disclose the presence of any of the claimed sub-phases in the example of [0072], a person of ordinary skilled in the art would expect the amount of sub-phases to be essentially 0%, which meets the claim limitation for lines 12 – 14 of claim 1. 
Nishiuchi discloses that the crystal grains grow to 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 4µm or more, which anticipates the currently claimed range [0071]. 

"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01). 
12) and anticipatory grain size, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

Regarding claim 2, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi has discloses that Sm is the only rare earth element, that is, “R” is 100 at% samarium (Sm), anticipating the claimed range. 

Regarding claim 3, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi does not disclose that Zr and/or Hf is present. That is, Yttrium (Y) is replaced by Zr and/or Hf in an amount of 0 at% in [0072] of Nishiuchi, anticipating the claimed range.

Regarding claim 4, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, Ti is equivalent to “T” as claimed and there is not disclosure of the presence of niobium (Nb). Therefore, “element T” is 100 at% titanium (Ti), thereby anticipating the claimed range.

Regarding claim 5, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, “M” as claimed is represented by Fe and Co. Neither Fe or Co are replaced by any amount of Al, Si, Cr, Mn, Ni, and Ga (equivalent to 0%), which falls within the claimed range of 20 at% or less. Therefore, Nishiuchi anticipates the invention as claimed. 

Regarding claim 12, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031], meeting the claimed limitation. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walme (US2018/0115207) in view of Nishiuchi (WO2018/123988, using espacenet translation)
 
Regarding claim 13 – 16, Walme teaches a rotor for a rotary electrical machine [Title] that further includes a stator [0002, 0003] and a permanent magnet [0004] (meeting claim 13). Walme further discloses that the rotor is connected to a turbine by a shaft [0047] (meeting claim 14). Walme further teaches that rotary machine may be placed in a motor vehicle [0005] (meeting claim 15). Additionally, Walme teaches that the rotor is connected to a shaft and the turbine through the shaft, and that rotation is transmitted through the shaft [0047] (meeting claim 16). 
Walme does not explicitly teach the composition of the permanent magnet(s).

Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
            
*Both the example of Nishiuchi and the claimed invention are converted to atomic% for comparison

Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


Nishiuchi further teaches that a small amount (1.9 wt%) of bcc – Fe phase (equivalent to α phase thereby meeting claimed ‘at least one hetero-phase) was present with the remainder being ThMn-12 (interpreted as ThMn-12  being the main phase) [0075]. Given the composition falls within the claimed range and that the wt% amount of the bcc – FE phase is 1.9 wt% with the remainder being ThMn12- compounds [0075], a person of ordinary skilled in the art would expect the 1.9 wt% bcc – Fe phase to meet the volume% range as claimed in claim 1.
Further, given that Nishiuchi falls within the claimed composition and does not disclose the presence of any of the claimed sub-phases, a person of ordinary skilled in the art would expect the amount of sub-phases to be essentially 0%, which meets the claim limitation for lines 12 – 14 of claim 1. 
Nishiuchi discloses that the crystal grains grow to 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 4µm or more, which falls within currently claimed range of claim 1 [0071]. Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031], meeting the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rotary electrical machine of Walme and used the permanent magnet of Nishiuchi in it to achieve predictable results. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JPH07302725 – See Table 1 for similar/overlapping composition
JPS63271745 – See Table for similar composition


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        	

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731